TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00370-CR


Blair Jamal Davis, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT

NO. 58861, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Appellant Blair Jamal Davis pleaded guilty and confessed to conspiring with others
to commit aggravated robbery.  See Tex. Pen. Code Ann. §§ 15.01, 29.03 (West 2003).  The trial
court adjudged him guilty and sentenced him to six years in prison and a $2500 fine.
Appellant's court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738 
(1967), by presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. 

Crim. App. 1969).  Appellant received a copy of counsel's brief and was advised of his right to
examine the appellate record and to file a pro se brief.  No pro se brief has been filed.
		We have reviewed the record and counsel's brief and agree that the appeal is frivolous
and without merit insofar as the conviction and sentence are concerned.  We also agree with counsel
that the judgment of conviction should be modified to delete the order that appellant pay court costs,
attorney fees, fines, and restitution as a condition of parole.  The record reflects that the court did not
impose restitution.  The judgment is modified to reflect that the trial court recommends that appellant
pay court costs, attorney fees, and the fine as a condition of parole.  See Bray v. State, 179 S.W.3d
725, 728 (Tex. App.--Fort Worth 2005, no pet.).  Counsel's motion to withdraw is granted.
		As modified, the judgment of conviction is affirmed.


						__________________________________________
						G. Alan Waldrop, Justice
Before Chief Justice Law, Justices Pemberton and Waldrop
Modified and, as Modified, Affirmed
Filed:   December 1, 2006
Do Not Publish